United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-810
Issued: May 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2006 appellant filed a timely appeal from a February 3, 2006 decision of
the Office of Workers’ Compensation Programs that denied modification of an August 29, 2005
Office decision terminating her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to justify termination of
appellant’s wage-loss and medical benefits effective August 29, 2005; and (2) whether appellant
established that she had any continuing employment-related disability or condition after
August 29, 2005.
FACTUAL HISTORY
On March 18, 1983 appellant, then a 32-year-old food inspector, filed a traumatic injury
claim alleging that, on March 7, 1983, she sustained an injury to her sternum when she was

examining a steer head. The Office accepted the claim for strain and separation at the
costosternal junction and paid appropriate compensation. Appellant stopped work on
March 8, 1983.1
Appellant came under the care of Dr. Gilbert H. Person, a Board-certified radiologist,
who treated appellant since March 8, 1983. In reports dated March 8 to May 31, 1983,
Dr. Person treated appellant for her work-related rib injury and diagnosed a strain or a separation
of the costosternal junction of the right side, the third, fourth and fifth ribs and advised that
appellant was totally disabled. In reports dated July 5 to October 4, 1983, he indicated that
appellant sustained recurrent dislocation of the anterior ribs from the upper sternum bilaterally
and was totally disabled. On December 30, 1983 Dr. Person determined that appellant was
permanent and stationary.
Appellant also submitted reports from Dr. James P. Pemberton, a Board-certified
orthopedic surgeon, dated December 31, 1984 to November 18, 1987. Dr. Pemberton diagnosed
chronic costochondritis and noted that conservative modalities failed and appellant was
considering surgical intervention. In reports dated July 2 to September 30, 1992, he diagnosed
chronic costochondritis and noted that a tomogram of appellant’s sternum was normal.
Dr. Pemberton opined that most of appellant’s costochondritis and sternoclavicular joint
problems were related to her large breasts and he recommended a reduction mammoplasty. In
the course of developing the claim, the Office also referred appellant to several physicians.2
Appellant came under the treatment of Dr. Christopher B. Ryan, a Board-certified
physiatrist. In a report dated July 27, 1998, Dr. Ryan noted a history of injury and treatment. He
diagnosed myofascial syndrome involving the neck, shoulders and thorax related to the several
work injuries appellant sustained in the early 1980’s and opined that appellant was totally
disabled. In a June 8, 2000 report, Dr. Ryan noted that a computerized tomography (CT) scan of
the sternoclavicular joints and proximal sternum performed on August 5, 1999 revealed
degenerative abnormalities.
On January 11, 2002 he diagnosed sprain/strain of the
chondrosternal region, cervical sprain with possible displacement of the cervical disc and chronic
sprain of the acromioclavicular joint and sternoclavicular joint. Dr. Ryan opined that all the
conditions were causally related to appellant’s original work injury. In a report dated October 4,
2002, he noted that an August 22, 2002 bone scan revealed no abnormalities. Dr. Ryan
1

On October 22, 1980 appellant injured her left shoulder at work which the Office accepted for left shoulder
girdle strain and left pectoralis major muscle strain, File No. A13-629056. She filed a claim for an injury sustained
in a fall at work on October 14, 1982, which the Office accepted for multiple contusions of the ribs, File No. A13694772. These claims were consolidated into the current claim before the Board.
2

On January 8, 1996 appellant was referred to a second opinion physician, Dr. David L. Crossen, a Boardcertified orthopedist, to determine if she had any continuing residuals of her work-related condition. In reports dated
January 24 and March 27, 1996, Dr. Crossen determined that appellant did not have residuals of her work-related
condition and could return to work in a light-duty sedentary position. On May 10, 1996 the Office proposed to
terminate appellant’s benefits and on June 11, 1996 finalized the decision. Appellant requested reconsideration on
September 19, 1996, September 30, 1997 and October 19, 1998, and the Office denied modification in decisions
dated October 1, 1996, October 28, 1997 and October 30, 1998. On April 7, 1999 appellant requested
reconsideration and submitted additional medical evidence. In a decision dated September 28, 1999, the Office
vacated the prior decisions and determined that appellant had residuals of her work-related injury and reinstated
benefits.

2

discounted these findings, noting that appellant’s condition would produce intermittent findings.
He opined that appellant continued to be totally disabled.
On October 17, 2003 the Office referred appellant to Dr. Christopher G. Palmer, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a December 11, 2003 report,
Dr. Palmer discussed appellant’s work history. He noted examination findings of a limited range
of motion of the neck on flexion, mild tenderness along her sternoclavicular joints bilaterally
without deformity or swelling, and tenderness along the anterior chest wall and sternum.
Dr. Palmer opined that there was no objective evidence of residuals of a strain or separation at
the costosternal junction. However, appellant had subjective pain and mild tenderness in those
areas. Dr. Palmer noted that no x-ray interpretations substantiated a subluxation of the ribs or a
separation of her sternoclavicular joint. He diagnosed chronic pain syndrome or chronic
costochondritis; however, the normal bone scan ruled out any significant ongoing degenerative
inflammatory process. Dr. Palmer indicated that appellant could return to work full time in a
clerical administrative position to exclude heavy lifting.
Appellant submitted a November 5, 2003 report from Dr. Ryan, who diagnosed
sprain/strain of the chondrosternal region, cervical sprain, chronic sprain of the
acromioclavicular joint and sternoclavicular joint and opined that these conditions were due to
her accepted work injury. Dr. Ryan further advised that appellant was totally disabled.
The Office found that a conflict of medical opinion arose between Dr. Ryan, for
appellant, and Dr. Palmer, for the Office. To resolve the conflict, on December 31, 2003, the
Office referred appellant to Dr. Jeffrey J. Sabin, a Board-certified orthopedic surgeon, selected as
the impartial medical specialist.
On January 29, 2004 appellant, through her attorney, objected to the selection of
Dr. Sabin as the referee physician. She indicated that Dr. Sabin was located 119 miles from her
home, he was not chosen in accordance with the independent rotation selection process and was
known to be defense oriented. In a letter dated February 9, 2004, the Office indicated that it had
adhered to program procedures for selection of referee physicians. The Office noted that
Dr. Sabin was properly selected by the rotational system.
In a report dated February 20, 2004, Dr. Sabin noted that he reviewed the records
provided and performed a physical examination of appellant. He listed a history of appellant’s
work-related injury. Dr. Sabin noted findings upon physical examination of abnormal range of
motion of the upper extremities with an inability to lift her shoulders above her head or abduct
past 80 degrees bilaterally. He noted pain to palpation of the paraspinous cervical muscles and
shoulders, severe pain to palpation of the sternoclavicular joint and costochondral junction
bilaterally. Dr. Sabin advised that there were no objective findings of a sternoclavicular and rib
injury, only subjective findings on examination. He opined that the bone scan revealed no
abnormalities and was indicative of no active process in the sternoclavicular joint or the rib
costochondral junction. Dr. Sabin advised that appellant could not return to her position as a
meat inspector; however, she could perform a sedentary position as a telephone operator for
eight hours per day. He opined that appellant’s condition was in part due to her work-related
injury, but was magnified by significant depression and neck, shoulder and knee discomfort.

3

In a letter dated February 26, 2004, the Office requested that Dr. Sabin clarify whether
appellant had any objective findings of the accepted condition of strain and separation at the
costosternal junction, whether there were residuals of her accepted work injury of 1983 and
whether she was disabled from her date-of-injury position as a meat inspector.
In a supplemental report dated February 27, 2004, Dr. Sabin noted that there were no
objective findings of the accepted condition of strain and separation at the costosternal junction.
He further noted that there were no objective residuals of the accepted work injury of 1983.
Dr. Sabin opined that appellant continued to be disabled from her date-of-injury position due to
her subjective complaints.
On March 2, 2004 the Office issued a notice of proposed termination of appellant’s
compensation benefits on the grounds that Dr. Sabin’s reports dated February 20 and 27, 2004
established no residuals of the accepted employment injury.
By letter dated March 3, 2004, appellant requested that the Office expand her claim to
include strain of the costosternal region, cervical strain, displacement of the cervical disc,
acromioclavicular joint sprain and chronic strain of the sternoclavicular joint. In a February 11,
2004 report, Dr. Ryan noted appellant’s worsening symptoms of pain, stiffness and limited range
of motion. He disagreed with the findings of the second opinion physician, Dr. Palmer, and
noted that not all medical diagnoses are supported by objective findings. In a report dated
March 30, 2004, Dr. Ryan disagreed with the opinion of Dr. Sabin and noted that there were
objective findings of disability as noted on a CT scan which showed degeneration of the
sternoclavicular joint.
On April 6, 2004 the Office terminated appellant’s compensation benefits effective that
same date on the grounds that the weight of the medical evidence established that she had no
continuing disability resulting from her accepted employment injury.
On April 16, 2004 appellant requested an oral hearing before an Office hearing
representative. The hearing was held on November 17, 2004. In a statement dated June 30,
2004, appellant asserted that the referee physician was not selected according to proper Office
procedure, that he was located too far from her residence and was chosen because of his bias
against claimants. Appellant indicated that Dr. Sabin was deposed on August 23, 2004 and
provided testimony that was in conflict with his opinion on February 20, 2004. She indicated
that Dr. Sabin testified that the diagnosis of costochondritis would be based on subjective
findings of pain and that appellant’s physicians were correct in surmising that there was
costochondritis present since she experienced pain on palpation of the anterior breast bone.
In a letter dated December 16, 2004, the Office noted that the medical evidence did not
support a finding that the additional conditions of strain of the costosternal region, cervical
strain, displacement of the cervical disc, acromioclavicular joint sprain and chronic strain of the
sternoclavicular joint were causally related to her work injury.
In a decision dated February 14, 2005, the hearing representative set aside the Office’s
April 6, 2004 decision and remanded the matter for further development. The hearing
representative determined that Dr. Sabin’s deposition testimony of August 23, 2004 was

4

inconsistent with his opinion as set forth in his medical reports. The Office was instructed to
seek clarification from Dr. Sabin with regard to whether appellant’s accepted condition remained
active and whether the accepted condition was disabling.
By letter dated May 17, 2005, the Office requested clarification from Dr. Sabin. It asked
that he address whether the accepted condition of strain and separation at the costosternal
junction remained active and whether these conditions were disabling. The Office further
inquired as to whether there were current findings of cervical strain, displacement of the cervical
disc or acromioclavicular joint sprain and, if so, whether these conditions were causally related
to appellant’s work injury. The Office provided Dr. Sabin with a copy of the statement of
accepted facts, his deposition testimony and the medical articles provided to the physician during
his deposition.
In a report dated May 26, 2005, Dr. Sabin opined that there were no objective findings
that appellant’s accepted conditions of strain and separation of the costosternal junction were
active and opined that appellant was not disabled. He noted subjective findings of decreased
range of motion of appellant’s neck and a slow and deliberate gait. Dr. Sabin indicated that there
were no studies presented concerning appellant’s neck or objective evidence of cervical disc
displacement. He did not see physical evidence of severe crepitus over the acromioclavicular
joint or severe acromioclavicular joint arthritis on an x-ray. In a report dated June 17, 2005,
Dr. Sabin indicated that he received the transcript of his deposition and the medical articles
reviewed during his deposition. After reviewing the articles, his opinion as set forth in his report
dated May 26, 2005 would not change. Dr. Sabin disagreed with Dr. Ryan’s opinion with regard
to the ability of bone scanning to detect traumatic arthritis and opined that bone scans were
helpful in detecting arthritis. He further opined that there was no objective evidence to support a
cervical strain or displacement of the cervical disc or acromioclavicular joint sprain. Dr. Sabin
referenced a February 3, 2000 MRI scan of the cervical spine which showed degenerative
changes from C4-7. He referenced an MRI scan of the left shoulder dated February 3, 2000
which revealed tendinopathy of the supraspinatus tendon but no acromioclavicular joint
arthritides. Dr. Sabin suggested that appellant’s treating physician perform additional testing to
determine if appellant had true acromioclavicular pain.
In a letter dated July 5, 2005, the Office advised Dr. Sabin to perform all the tests and
studies that he would deem necessary to determine if appellant had a work-related
acromioclavicular joint condition. In a statement dated July 7, 2005, Dr. Sabin noted that he
would not perform additional tests because he would be construed as a treating physician rather
than as an independent examiner. He opined that in order to determine if appellant had
acromioclavicular joint etiology, her treating physician could perform selective
acromioclavicular joint injections with a placebo in a blind fashion to determine if there truly
was acromioclavicular joint discomfort.
On July 28, 2005 the Office issued a notice of proposed termination of appellant’s
benefits on the grounds that Dr. Sabin’s reports dated May 26, June 17 and July 7, 2005
established no residuals of the work-related employment injury.
By decision dated August 29, 2005, the Office terminated appellant’s medical benefits
and compensation for wage loss effective that date on the grounds that the weight of the medical

5

evidence established that she had no continuing disability resulting from her accepted
employment injury.
In a letter dated September 14, 2005, appellant requested reconsideration. She asserted
that the Office improperly concluded that objective evidence was limited to concrete
physiological data contending that objective evidence also included any evidence that an
examining doctor could discover and substantiate. In an August 9, 2005 report, Dr. Ryan noted
appellant’s continued complaints of pain in the left shoulder girdle and into her chest and ribs
and opined that she continued to be disabled. He performed a Brief Battery for Health
Improvement test which revealed that psychological factors appeared to be a large component of
appellant’s chronic pain manifestation. In an August 9, 2005 report, Dr. Ryan disagreed with
Dr. Sabin’s opinion and asserted that some diagnoses did not have objective findings.
In a decision dated February 3, 2006, the Office denied modification of the August 29,
2005 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for strain and separation at costosternal junction
and paid appropriate compensation. The Office reviewed the medical evidence and determined
that a conflict in medical opinion existed between appellant’s attending physician, Dr. Ryan,
Board-certified in physical medicine and rehabilitation, who disagreed with the Office referral
physician, Dr. Palmer, a Board-certified orthopedist, concerning whether appellant had any
continuing work-related condition and whether she could return to work. Consequently, the
Office referred appellant to Dr. Sabin to resolve the conflict.5
The Board finds that, under the circumstances of this case, the opinion of Dr. Sabin is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related condition has ceased.

3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

See 5 U.S.C. § 8123(a).

6

Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.6
In a February 20, 2004 report, Dr. Sabin reviewed appellant’s history, reported findings
and noted that appellant exhibited no objective complaints or definite work-related abnormality
in her condition. He opined that there were no objective findings upon physical examination to
support that appellant had any residuals of the March 7, 1983 work injury. Dr. Sabin opined that
the bone scan revealed no abnormalities which were indicative of any active process in the
sternoclavicular joint or the rib costochondral junction. He opined that, based on the absence of
objective findings on examination and from a review of the medical records and diagnostic
studies, appellant could not return to her position as a meat inspector; however, she could
perform a position as a telephone operator for eight hours per day. Dr. Sabin indicated that
appellant’s condition was in part due to her work-related injury, but was magnified by
depression, neck, shoulder and knee discomfort. In supplemental reports dated February 27,
2004 to July 7, 2005, he noted that there were no objective findings or residual of the workrelated injury of March 7, 1983 which was accepted for strain and separation at the costosternal
junction. Dr. Sabin opined that appellant was not disabled from the work-related condition. He
further determined that there was no objective evidence to support a cervical strain or
displacement of the cervical disc or acromioclavicular joint sprain.
The Board finds that Dr. Sabin had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. He is a specialist in the appropriate field. At the time benefits
were terminated, Dr. Sabin clearly opined that appellant had absolutely no work-related reason
for disability. His opinion as set forth in his reports of February 20, 2004 to July 7, 2005 are
found to be probative evidence and reliable. The Board finds that Dr. Sabin’s opinion constitutes
the weight of the medical evidence and is sufficient to justify the Office’s termination of
benefits.7
LEGAL PRECEDENT -- ISSUE 2
If the Office meets its burden of proof to terminate appellant’s compensation benefits, the
burden shifts to appellant to establish that she had continuing disability causally related to her
accepted employment injury.8 To establish a causal relationship between the condition, as well
as any disability claimed and the employment injury, the employee must submit rationalized
medical opinion evidence, based on a complete factual background, supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
6

Solomon Polen, 51 ECAB 341 (2000).

7

In cases where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
8

Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB 424, 430 ( 1992).

7

physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.9
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals of
her lumbar radiculopathy causally related to her accepted employment injuries on or after
August 29, 2005. She submitted an August 9, 2005 report from Dr. Ryan who noted her
continued complaints of pain in the left shoulder girdle and into her chest and ribs and opined
that she continued to be disabled. Dr. Ryan performed a Brief Battery for Health Improvement
test which revealed that psychological factors were a large component of appellant’s chronic
pain. He also submitted a report dated August 9, 2005 in response to Dr. Sabin’s reports dated
May 26 to July 7, 2005 and disagreed with his findings and specifically noted that contrary to
Dr. Sabin’s opinion some diagnoses did not have objective findings. Dr. Ryan indicated that
Dr. Sabin made many contradictory statements in his reports. However, he did not specifically
address how any continuing condition or medical restrictions were causally related to the
accepted March 7, 1983 employment injury. The Board has found that vague and unrationalized
medical opinions on causal relationship have little probative value.10 Additionally, Dr. Ryan’s
reports are similar to his prior reports which gave rise to a conflict in medical opinion.11
None of the reports submitted by appellant after the termination of benefits included a
rationalized opinion regarding the causal relationship between her current condition and her
accepted work-related injury of March 7, 1983.
On appeal, appellant asserts that Dr. Sabin, provided inconsistent and contradictory
opinions. However, the Board finds that Dr. Sabin found that there were no objective findings
that appellant’s accepted work-related conditions of strain and separation at costosternal junction
were active or that appellant was not disabled from this condition. The record reveals that the
Office conducted additional development as directed by the hearing representative and obtained
clarification from Dr. Sabin regarding statements made in a deposition and his medical reports
provided to the Office.12 The Office properly determined that the weight of the medical evidence
9

See Connie Johns, 44 ECAB 560 (1993); James Mack, 43 ECAB 321 (1991).

10

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Ryan’s reports do not contain new findings or rationale
upon which a new conflict might be based.
12

When the Office secures an opinion from an impartial medical specialist for the purpose of resolving a conflict
in the medical evidence and the opinion from the specialist requires clarification or elaboration, the Office has the
responsibility to secure a supplemental report from the specialist for the purpose of correcting a defect in the original
report. Phillip H. Conte, 56 ECAB ___ (Docket No. 04-1524, issued December 22, 2004).

8

rested with the opinion of Dr. Sabin who opined that appellant had no disability causally related
to her accepted work injury.
Appellant also contends that the Office’s “questions for resolution” which were sent to
Dr. Sabin were leading and improperly placed the burden of proof for providing objective
evidence of continuing residuals of her work injury on appellant. The Office noted that the
regulations at 20 C.F.R. § 10.501(a)(2) provide: “The physician’s opinion must be based on the
facts of the case and the complete medical background of the employee, must be one of
reasonable medical certainty and must include objective findings in support of its conclusions.
Subjective complaints of pain are not sufficient, in and of themselves, to support payment of
continuing compensation.” Contrary to appellant’s contention, the Office’s questions do not
hold the appellant to an improper burden of proof. The Office advised the physician to consider
objective and subjective findings, noting that subjective findings alone are not sufficient to prove
continuing residuals. Therefore, the Board finds this argument to be without merit.
Appellant asserted that the Office failed to select a referee physician in accordance with
the independent rotational selection process and that Dr. Sabin was defense oriented. However,
she submitted no evidence to support her assertion that any particular aspect of the selection
created bias. The Board has held that an impartial medical specialist properly selected under the
Office’s rotational procedures will be presumed unbiased and the party seeking disqualification
bears the substantial burden of proving otherwise; mere allegations are insufficient to establish
bias.13 Appellant’s mere allegation of bias on the part of Dr. Sabin does not establish the fact.
Therefore, the Board finds this argument to be without merit.
Finally appellant asserts that the Office ignored evidence supporting acceptance of
additional conditions as work related. However, as the Office did not issue a final decision with
regard to appellant’s claim for strain of the costosternal region, cervical strain, displacement of
the cervical disc, acromioclavicular joint sprain and chronic strain of the sternoclavicular joint,
the Board does not have jurisdiction over the matter.14
CONCLUSION
The Board finds that the Office has met its burden of proof to terminate benefits effective
November 29, 2004. The Board further finds that appellant failed to establish that she had any
continuing disability after November 29, 2004.

13

See William Fidurski, 54 ECAB 146 (2002).

14

See 20 C.F.R. § 501.2(c).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 3, 2006 and August 29, 2005 are affirmed.
Issued: May 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

